UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- x

JESENIA DIAZ ; FELIX ABREU ,

                   Plaintiffs,                                  17 Civ . ~
                                                                             4H-B
                                                                             48

     - against -                                                  OPINION

JEFF SESSI ONS , ATTORNEY GENERAL OF
THE UNITED STATES ; JOHN KELLY ,
SECRETARY OF THE DEPARTMENT OF
HOMELAND SECURITY; UN ITE D STATES
CITIZENSHIP AN DIMMIGRATION SERVICES ;
PHYLLIS COVEN , users NEW YORK DISRICT
DIRECTOR ; LEON RODRIGUEZ , users
DIRECTOR ; RON ROSENBERG ; CHIEF ,
                                             • ""'l
                                             \•
                                                      .
                                                  ~ - ':   ..
ADMINISTRATIVE APPEALS OF FI CE ,

                   Defendants.

- ---- ----------------------------------x
APPEARANCES:


           Attorney for Plaintiffs

           LAW OFFICE OF SHAHLA KHAN PLLC
           1375 Broadway, 3 rd Floor
           New Yo rk , NY 10018
           By : Shahla Khan , Esq .


           Attorneys for Defendants

           GEOFFREY S. BERMAN
           U. S . Attorney for the S . D.N . Y.
           Attorney for United States of America
           8 6 Chambers Street , Third Floor
           New York , NY 10007
           By:    Kirti Vaidya Reddy , Esq.
Sweet, D.J.



            Defendants Jeff Sessions , Attorney General of the

United States ; John Kelly, Secretary of the Depar tment of

Homeland Security ; United States Cit izenship and Immigration

Services ( "U SCIS " ) , Phyllis Coven ,   users   New York District

Director ; Leon Rodriguez ,    users   Director ; and Ron Rosenberg,

Chief Administrative Appeals Office (col lectively, "USCIS"),

have moved pu8rsuant to Rule 12(b) (1) of the Fede ral Rules of

Civi l Pr ocedure to dismiss as moot the complaint of plaintiffs

Jesenia Diaz   ("Diaz") and Felix Abreu ( " Abreu")       (collectively

"Plaintiffs" ) challenging the     users   determination of marriage

fraud. Based on the conclus i ons set forth below, the USCIS's

motion is granted , and the complaint dismissed.



Prior Proceedings



           On January 28 , 20 1 4 , Diaz filed a visa petition on

behalf of her spouse , Abreu, seeking to classify him as the

spouse of a United States citizen . On September 3 , 3014 ,        users
denied the visa petition, stating that in 19 89 , Abreu had

engaged in a marriage for the purpose of evading the immigration

laws , and pursuant to 8 U. S . C. § 1154 (c) , USCIS was barred from


                                       1
granting him a subsequent v isa petition . On the same date , users

also denied Abreu's application for adjustment of status to a

lawful permanent resident because he did not have an approved

visa petition.



           On or about October 3 , 2015 , Diaz appealed users ' s

decision denying her visa petition to the Board of Immigration

Appeals   ("BI A"). On February 24 , 2017 , the BIA dismissed Diaz ' s

appeals , uph olding USeIS ' s determination that Abreu was barred

from relief because he had previ ous ly engaged in marriage fraud .



           On June 13 , 2017 , Plaintiffs filed the instant action

pursuant to the Administrative Procedure Act , 5 U. S . e.   §§   704 et

seq ., challenging the Februar y 24 , 2017 , decision of the BIA.



           On May 3 , 2018, users filed with the Board of

Immigration Appeals a sua sponte motion to reopen and to remand

the proceedings to users. Declaration of Kirti Vaidya Reddy ,

dated June 1, 20 18 (" Reddy Deel ." ) at Ex. A. Plaintiff Diaz did

n ot file an opposition to that request. Reddy Deel ., Ex. B.

Accordingly , on May 24 , 2018 , the BIA remanded the visa petition

proceedings to users "for further consideration and for the

creation of a comp lete and accurate record." Id.



                                   2
               The instant motion was heard and marked fully

submitted on July 18, 2018 .



The Applicable Standard for Dismissal



               "' A case is properly dismissed for lack of subject

matter jurisdiction under Rule 12(b) (1) when the [Court]                       lacks

the statutory or constitutional power to adjudicate it. ' "

Luckett v. Bure , 2 90 F . 3d 493 , 496 (2d Cir . 2002)              (quoting

Makarova v . United States , 201 F . 3d 110 , 113 (2d Cir . 2000)) ;

see Empire Trust Co . v. United States , 324 F.2d 507                   (2d Cir .

1 963 )   ( per cur i am) ; see al so Fed . R . Ci v . P . 12 ( h ) ( 3 )   ( " I f the

court determines at any time that it lacks subject - matter

jurisdiction , the court must dismiss the action ." ) . Plaintiffs

carry the burden of establishing that subject - matter

jurisdiction exists over their complaint. See Malik v. Meissner,

82 F.3d 560 , 562 (2d Cir . 1996) ; Makarova , 201 F . 3d at 113 ("A

plaintiff asserting subject matter jurisdiction has the burden

of proving by a preponderance of the evidence that it exists ." ) .

On a motion to dismiss for lack of subject - matter jurisdiction ,

a court assumes as true the factual allegations set forth in the

complaint . See Shipping Financial Servs . Corp. v . Drakos , 140

F.3d 129 , 131      (2d Cir . 1998). The Court , however , may refer to

evidence extrinsic to the pleadings . See Makarova , 20 1 F . 3d at
                                            ,.,
                                            .)
113 ; Kamen v. Am. Tel.    & Telegraph Co. , 791 F.2d 1006, 1011 (2d

Cir . 19 8 6) . Cons i deration of extr in sic evidence does not convert

the motion to one for summary judgment pursuant to Rule 56 . See

United States v . Vazquez , 1 45 F.3d 74 , 80     (2d Cir . 1998) .



             "The hallmark of a moot case or controve rs y is that

the relief sought can no longer be given or is no longer

needed ." Martin-Trigona v . Shiff , 702 F.2d 380 , 386 (2d Cir .

1983) ; see County of Los Angeles v . Davis , 440 U. S . 625 , 63 1

( 1 979)   (case is moot if "the part i es lack a legally cognizable

interest ip the outcome " )   (internal quotation marks omitted) .

" The inability of the federal judiciary ' to review moot cases

derives from the requirement of Art [i c l e]     III of the

Constitution[ , ] under which the exercise of judicial power

depends upon the exis t ence of a case or controversy .'" DeFunis

v. Odegaard , 416 U.S . 312 , 316 (1974)      (per curiam)   (quoting

Liner v . Jafco , Inc ., 375 U.S. 30 1, 306 n.3     (1964)) . " In order

to satisfy the case - or - controversy requirement , a party must , at

al l stages of the litigation, have an actua l injury which is

likely to be redressed by a favorable judicial dec i s i on ." United

States v . Blackburn , 461 F . 3d 259 , 261    (2d Cir . 2006)   (quoting

United States v . Mercurris , 192 F.3d 290 , 293 (2d Cir . 1999)).

Because the Constitution ' s "case or controversy requirement

subsists through all stages of federal judicial proceedings,
                                    4
tria l and appellate ," Van Wie v . Pataki , 267 F.3d 109 , 113 (2d

Cir. 2001)    (citations omitted) , once a case becomes moot , a

federal court is deprived of subject - matter jurisdiction over

the action , see Fox v . Ed . of Trs. of State Univ . of N . Y ., 42

F.3d 135 , 140 (2d Ci r. 1 994) , and the court "' must dismiss the

case ,'" United States v . Blackburn , 46 1 F . 3d at 261 (quoting

United States v . Quattrone , 402 F.3d 304 , 308    (2d Cir . 2005))

See also Spencer v. Kemna , 523 U. S . 1 , 18   (1998)   (" [M ] ootness ,

however it may have come about , simply deprives us of our power

to act ; there is nothing for us to remedy , even if we were

disposed to do so " ) ; Blackburn , 261 F . 3d at 265 (" The importance

of the issue , however , and the temptation to decide it can have

no bearing on our assessment of its justiciability . Were we to

reach the substantive issue today , we would overstep the bounds

of the authority granted us by the federal Constitution ." )

(citation omitted) .



The Complaint is Dismissed



             Jurisdiction to adjudicate this matter is lacking for

two reasons. First , the Court l acks jurisdiction because there

is no final agency decision . " The APA explic i tly requ i res that

an agency action be final before a claim i s ripe for review . "

Air Espana v . Brien , 165 F . 3d 148 , 152 (2d Cir . 1999) . The

                                   5
purpose of the finality requirement is " to protect the agencies

from judicial interference until an administrative decision has

been formalized and its effects felt in a concrete why by

challeng i ng parties ." Id.    (quoting Abbott Labs v . Garner , 387

U.S . 136 , 148 - 49 (1967)). Here , because t he agency reopened the

administrative proceeding for further ad j udication , the denial

of Di az ' s visa petition i s no longer fina l, and Diaz ' s APA claim

is no longer cognizable . USCIS is now in the process of

adjudicating the visa pet i tion , and therefore , this Court cannot

provide rel i ef that can provide to Plaint i ff .



            Second, the ma t ter before th i s Court is moot . Since

the filing of the complaint , the BIA reopened the matter and

remanded it to USCIS for further processing and a new decision.

As such , the issues presented in this complaint are no longer

"live ." See Powell v . McCormack , 395 U. S . 486 , 496 - 97   (1969)

(" Stated simply , a case becomes moot when the issues presented

are no longer ' live ' or the parties lack a legally cognizable

interest in the outcome ." ) ; see also Murphy v . Hunt , 455 U. S .

478 , 481   (1982)    (same) ; see also In re Kurtzman , 194 F.3d 54 , 58

(2d Cir . 1999)      (mootness may be raised at any stage of the

litigation) . Accordingly , the matter is moot as this Court can

no longer provide the relief requested unt il the administrative

process , which may grant plaintiffs the relief they are seeking
                                      6
here, is completed. See North Carolina v. Rice, 404 U.S . 244,

246 (1971)   (per curiam)   ("federal courts are without power to

decide questions that cannot affect the rights of litigants in

the case before them"); Bragger v . Trinity Capital Enter. Corp .,

30 F.3d 14, 16 (2d Cir.1994)     (same); see generally Gutierrez v.

Laird, No . 05-CV-5135, 2008 WL 3413897 , at *1 (E.D.N . Y. Aug.8,

2008)   (dismissing§ 2241 petition seeking credit for time served

as moot where petitioner was released while petition was pending

and "presented no evidence of a continuing or concrete injury

after his release") . Moreover, once a case becomes moot, the

Court lacks jurisdicti on over the action, and it cannot direct

an agency t o take specific action. See Fox v . Board of Trustees

of the State Univ . of NY,   42 F.3d 135 , 140 (2d Cir. 1994 )   (a

federal court is deprived o f subject-matter jurisdi ction over

the action once a case becomes moot).




                                   7
Conclusion



             Based upon the conc l usions set forth above , t he

USCIS ' s motion to dismiss the complaint is granted .



             It is so ordered .



New York, NY

Februa~       , 2019




                                             U.S.D.J.




                                    8
